DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on September 16, 2020.
Claims 1-13 are currently allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “a blurriness value decision unit” and “a layout size calculation unit” of indep. claims 1 and 12, and the corresponding steps in indep. claim 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a blurriness value decision unit” and “a layout size calculation unit” of indep. claims 1 and 12, and the corresponding steps in indep. claim 13  are covered by the structure(s) from the original disclosure as following:
“a blurriness value decision unit” of indep. claims 1 and 12 (in specification, i.e. in Fig. 1 and in para. 50, the CPU 2 corresponds to “a blurriness value decision unit”) and 
“a layout size calculation unit” of indep. claims 1 and 12 (in specification, i.e. in para. 11-12, corresponds to “the output control unit”). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image layout size calculation apparatus, an image layout size calculation method, an image layout size calculation program, and a recording medium storing the program (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Kitamura, i.e. in Fig. 1 an din para. 55, discloses that “[0055] As illustrated in FIG. 1, the image processing apparatus of the present embodiment comprises: blur analyzing means 100; reducing means 110; blur correcting means 120; enlarging/reducing means 150; and output means 160. The blur analyzing means 100 administers analysis of blur within images D, to judge whether the images D are blurred images or normal images. If an image D is judged to be a blurred image, the blur analyzing means 100 also obtains blur data Q, comprising a degree of blur N,…”; however, the teachings of Kitamura, do not disclose or suggest fully, among the other limitations, the additional required 
With regard to Claims 2-11, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 12, the closest prior arts of record, Kitamura, do not disclose or suggest fully, among the other limitations, the additional required limitation of “a layout size calculation unit that calculates a layout size of the image in which the blurriness value is equal to or smaller than a second threshold value based on the blurriness value decided by the blurriness value decision unit, the number of pixels of the image, and resolution of an output apparatus of the image”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 13, the closest prior arts of record, Kitamura, do not disclose or suggest fully, among the other limitations, the additional required limitation of “calculating a layout size of the image in which the blurriness value is equal to or smaller than a second threshold value based on the blurriness value decided, the number of pixels of the image, and resolution of an output apparatus of the image”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. 	Tsutsumi (U.S. Pat/Pub No. 2016/0021298 A1) disclose an invention relates to a 	technique for presenting a display for refocusing processing.
B.  	Yamaji et al. (U.S. Pub. No. 2014/0281965 A1) discloses an invention relates to a 	layout editing device, a layout editing method, and a recording medium recorded with a program to edit a layout in which a predetermined number of images selected from a plurality of images are disposed at predetermined positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675